Order and judgment unanimously affirmed without costs. Memorandum: Petitioners, the owners of a shopping center in the City of Auburn, commenced this proceeding pursuant to Real Property Tax Law article 7 to reduce the assessments of their property for tax years 1988-1989, 1989-1990, 1990-1991, 1991-1992 and 1992-1993. Supreme Court confirmed the report of the Referee, who found that the assessments were excessive, although not to the degree alleged by petitioners.
We reject the contention of the City of Auburn (respondent) that the Referee, in estimating the fair market rent under the income capitalization method (see, Matter of Senpike Mall Co. v Assessor of Town of New Hartford, 136 AD2d 19, 21), erred in failing to consider all rental income, including overages, paid by petitioners’ tenants. The Referee’s estimations of fair market rent and determinations of overall value are supported by the record (see, Matter of Ninos v Board of Assessors, 124 AD2d 370).
We further conclude that the Referee did not value the property as a leased fee rather than a fee simple, as respondent contends, nor did he improperly calculate expenses. Thus, the court properly confirmed the Referee’s report and reduced the assessments accordingly. (Appeal from Order and Judgment of Supreme Court, Cayuga County, Contiguglia, J.—Tax Certior*837ari.) Present—Denman, P. J., Pine, Fallon, Wesley and Davis, JJ.